CARPENTER, District Judge.
The general principle is that several issues may be tried in one action, when that course will promote the cause of justice, and conduce to the convenience of parties and of the court, and when no considerable inconvenience; will arise therefrom. On tbis principle actions are sustained *783against a defendant for several independent but analogous claims, and also against several defendants for claims arising out of the same transaction, where the claims themselves are analogous. On general principles there is no reason why a libel both in rem and in personam should not, he retained in cases when' the matter comes within the above definition, and where this practice is not. forbidden by the rules of the supreme court. The present case raises a different question. The allegations of the libel are not entirely clear. The libel is entitled against Jones Bros, “and also against all persons lawfully intervening for their interest in the said schooner;” and it sets out: that the schooner is owned by persons “who are to the libelant: unknown,” and speaks of Jones Bros, as “owners of said schooner” and refers to supplies furnished to the schooner on (he credit of “Jones Bros, and her other owners,” and on the credit of “her owners and said Jones Bros.” Reading these allegations together, it appears that the schooner is owned by Jones Bros, and other persons who are to the libelant unknown. There is therefore in this case neither a unity of parties, nor a unity of cause of action, which would justify a joinder of action. The two claims arise from two unrelated transactions; and the only other ground on which the action ought to be maintained would be that the judgment in rem would affect the same; persons against whom the judgment in personam would go, so that the persons interested in contesting the two claims would he the same* in each case. But here Jones Bros, alone are entitled to he heard on one claim, while they, with perhaps many others, holding, perhaps, nearly the whole interest, must he heard to contest the other claim. It is therefore a casi; of two wholly unrelated suits combined in one action. An order will he made that the libel he dismissed, with costs, unless the libelant shall within 10 days discontinue as to one action, or so amend the libel as to strike out one of the claims.